                    Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 1 of 8

AO 91 (Rev. 11/11) Criminal Complaint
                                                                                                           I
                                                                                                                E0
                                     UNITED STATES DISTRICT
                                                                    for the                                     PH 2:06
                                                       Western District of Texas             C1E,L
                                                                                            WE9c
                  United States of America                             )

                               V.

                         Joseph Mora
                                                                       )

                                                                       )      Case No.     *19           M         6d
                                                                       )

                                                                       )

                                                                       )

                                                                       )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best      of my knowledge and belief.
On or about the date(s) of               December 2016- Present               in the county of           Travis                in the
     Western           District of             Texas            ,   the defendant(s) violated:

            Code Section                                                         Offense Description



Title 18 U.S.C. § 641                           Theft of Government Property
Title 18 U.S.C. § 1349                          Conspiracy to Commit Fraud




         This criminal complaint is based on these facts:
See Attachment




           f Continued on the attached sheet.




                                                                                             Melodie Jones, SA DCIS
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                  Judge 's signature

City and state:                          Austin, Texas                                Susan 1-lightower, US Magistrate Judge
                                                                                                 Printed name and title
          Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 2 of 8



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

                          AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Melodic Jones, being first duly sworn, hereby state as follows:

        I am a special agent with the Department   of Defense Criminal Investigative Service (DCIS)

and have been employed as a federal agent for approximately eight years. I have been assigned to

the DCIS San Antonio Resident Agency in Texas since August 2017. Amongst other things, I am

responsible for conducting and assisting in investigations that involve allegations of theft and

conversion of stolen government property. I have participated in numerous investigations during

the course of my career by which I have interviewed suspects, victims, and witnesses; conducted

physical surveillance; executed administrative orders and court-authorized search and arrest

warrants; and used other investigative techniques to secure information related to various crimes.

As a result of my training and experience, I am familiar with techniques and methods of operation

used by individuals involved in criminal activity in a fashion to conceal. The facts in this affidavit

come from my personal observations, my training and experience, and information obtained from

other agents and witnesses.

       This affidavit is intended to show there is sufficient probable cause for the requested

complaint. It does not set forth all of my knowledge about this mafter. All facts are relayed in

sum and substance.

       Based on the facts set forth in this affidavit, there is probable cause to believe that violations

of 18 U.S.C. § 641, Theft of Government Property, and violations of 18 U.S.C. § 1349, Conspiracy

to commit mail fraud or wire fraud: have been committed by JOSEPH MORA, in concert with

others, related to the theft and unlawful sale of items from Camp Mabry in Austin, Texas.



                                                   1
              Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 3 of 8




                                 THE STATUTES VIOLATED

Title   18   U S.C.   § 641

Whoever embezzles, steals, purloins, or knowingly converts to his use or the use of another, or

without authority, sells, conveys or disposes of any record, voucher, money, or thing of value of

the United States or of any department or agency thereof, or any property made or being made

under contract for the United States or any department or agency thereof; or

Whoever receives, conceals, or retains the same with intent to convert it to his use or gain, knowing

it to have been embezzled, stolen, purloined or converted

Shall be fined under this title or imprisoned not more than ten years, or both; hut if the value of

such property in the aggregate, combining amounts from all the counts for which the defendant is

convicted in a single case, does not exceed the sum of $1,000, he shall be fined under this title or

imprisoned not more than one year, or both.

The word "value" means face, par, or market value, or cost price, either wholesale or retail,

whichever is greater.

Title   18 US.C. § 1349, Conspiracy to Commit Fraud

Any person who aftempts or conspires to commit any offense under this chapter shall be subject

to the same penalties as those prescribed for the offense, the commission of which was the object

of the attempt or conspiracy. The alleged fraud conspiracy utilized commercial interstate carriers,

in violation of Title 18 U.S.C. § 1341, as well as interstate wires, in violation of Title 18 U.S.C.

§   1343.




                                                 2
           Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 4 of 8



FACTS ESTABLISHING PROBABLE CAUSE

Summary:

        JOSEPH MORA is a federal employee who works as a Program Analyst at the United

States Property and Fiscal Office (USPFO) warehouse at 2200 West 35th Street, Camp Mabry,

Austin, TX, since approximately 2013. JOSEPH MORA works in the Property Management

Branch within the warehouse and is responsible for receiving and storing sensitive military grade

items, to include scopes, infrared laser aiming devices, and thermal night vision goggles, in a

secure vault. MORA, working with others including    C.A.an active duty Texas Army National
Guardsmanutilized his official position and access to items to remove large quantities of

sensitive military grade equipment without authorization from Camp Mabry in Austin, Texas,

which is within the Western District of Texas. MORA, with others, unlawfully removed over $1

million dollars' worth of U.S. Government property from Camp Mabry. A large portion of those

items were then sold by MORA via eBay and other means.

Detailed Facts:

        In 2017 and 2018, MORA sent multiple text messages to another person about his

(MORA's) theft of items from Camp Mabry. MORA also described in the messages that he

(MORA) gained unauthorized access to a secured area to delete the internal warehouse video

surveillance recordings that captured his illegal activity. MORA also detailed in the messages his

ability to sell the stolen items.

        On April 2, 2019, a USPFO warehouse supervisor notified me that a pallet containing 114

aiming lights (National Stock Number (NSN): 5855-01-398-43 15) was not received by the

intended transferred location and was not located within the warehouse storage. The aiming lights

provides a rapid, accurate aim point for personnel engaged in nighttime operations by projecting a

laser beam invisible to the eye, but readily seen with night vision goggles. Associated shipping
                                                3
          Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 5 of 8



and tracking paperwork dated January 31, 2019, showed that C.A. processed the aiming lights for

transfer to the Defense Logistics Agency-Disposition Services (DLA-DS). However, a review of

the DLA-DS receiving database showed those items were never received on the customer's end.

A review of the warehouse surveillance recordings from January 31, 2019, showed C.A. and

JOSEPH MORA inside of the warehouse during after duty hours, from            1800 2100 hours.    I have

confirmed that they were not authorized to be in the warehouse during that time. On the

surveillance video, C.A. shrink wrapped a pallet containing small hard cover pelican brief cases

that matched the description of packaging used to house the missing aiming lights. C.A. utilized

the warehouse forklift to transport the pallet of suspected aiming lights as well as 7 large Snap on

Tool kits, and   3   boxes that she packed with numerous unidentified bags outside of the rear rollup

warehouse door. During the course of her activity, JOSEPH MORA appeared on the warehouse

floor to observe her briefly before he returned to a position known to be the front of the warehouse

where windows and front entrance doors were located.

       An ongoing review of the Global Combat Support System-Army database for equipment

processed at USPFO shows that in 2019 125 Night Vision Goggles - AN/PVS7B (NSN:5855-01-

228-0937) were also processed by C.A., but never received at their intended location. Additional

equipment which was processed in early 2018, but never received at its intended location include:

69 Computer Systems; 8 Aircraft Toolkits; 99 Illuminator Infrared Aiming         Lights AN/PEQ-2A;
and 135 Night Vision Goggles AN/P VS7B.

       In April 2019, in response to a subpoena, eBay produced records associated with JOSEPH

MORA. The eBay registration information return for JOSEPH MORA listed a registration date of

September 8, 2003, MORA's home address, and eBay user ID of"eBay Account 1." The eBay

user ID registered to JOSEPH MORA was eBay Account            1   until he changed his user ID to "eBay

Account 2" in April 2019. Records obtained from JOSEPH MORA's eBay seller user ID eBay
                                                    4
          Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 6 of 8



Account 1 depict over 600 sales transactions from January 15, 2015 to March 28, 2019 that totaled

$204,659.78. The description of items listed for sale ranged from velcro flag patches, hand held

radios, satellite phones, tools, gas masks, binoculars, night vision goggles, night vision image

intensifiers, infrared aiming lights, and scopes for rifles. The items listed match the description of

items routinely processed through the USPFO warehouse. Additional records obtained from

JOSEPH MORA's eBay seller user ID eBay Account 2 depict 32 sales transactions from March

31, 2019 to July 12, 2019 that totaled $29,837. The items listed for sale included infrared aiming

lights, scopes, image intensifiers, and night vision goggles.

       In April 2019, a review of JOSEPH MORA's active listings revealed that he had three

military grade items listed for sale on his eBay account to include a scope for use with an M4 rifle,

an infrared aiming light, and night vision goggles with image intensifiers. On May 3, 2019, an

HSI Undercover Agent (UCA) engaged in communications with the eBay Account 2 eBay user

ID registered to JOSEPH MORA regarding the purchase of a pair of Generation 3 Night Vision

Goggles. The UCA purchased the night vision goggles for the advertised amount of $1400.00

under the account eBay item listing #254215441678. The package containing the night vision

goggles was received through U.S. Postal Service by HSI personnel on May 10, 2019. The night

vision goggle had sticker residue on it where the government identifier stickers would have been

located. Included in the contents of the package containing the night vision goggle was an Army

Technical Manual for user guidance for "AN-P VS 7B Night Vision Goggle." The NSN on the user

manual matched the NSN of the night vision goggle paperwork processed by C.A. at the USPFO.

       On July 23, 2019, a review of JOSEPH MORA's completed eBay listing history for the

past 100 days revealed that he had completed 7 transactions under the eBay seller user ID eBay

Account 2 from May 6, 2019 to July 11, 2019. Three of those transactions included photographs

of the AN/PAQ 4C IR Infrared Aiming Laser and hard cover pelican briefcase captured with NSN:
                                                  5
           Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 7 of 8



5855-01-398-4315. The NSN on the eBay advertisement matches the NSN for the missing pallet

of aiming lights previously processed by C.A.. The eBay advertisement for the aiming lights states

that the item will be shipped from Fort Worth for estimated delivery date purposes.

       As of March 2019, C.A. was transferred by the Texas Army National Guard to Fort Worth,

TX. In April 2019, in response to a subpoena, eBay produced records associated with C.A. The

eBay registration information return for C.A. listed a registration date of March 28, 2017, a Fort

Worth address, an email account in C.A.'s name, and eBay user ID of eBay Account 3. The phone

number listed is a landline affiliated with an unrelated third party that MORA also listed in his

eBay registration documents as his daytime phone number.

       Records obtained from C.A.'s eBay seller user ID eBay Account 3 depict over 40 sales

transactions from September 20, 2018 to March 24, 2019 that totaled $37,115. The description of

items listed for sale ranged from night vision goggles, night vision image intensifiers, infrared

aiming lights, and scopes for rifles. The items listed match the description of items routinely

processed through the USPFO warehouse.

       On September 24, 2019, law enforcement agents from DCIS, Homeland Security

Investigations, the U.S. Army CID, and the U.S. Postal Inspection Service executed multiple

search warrants at locations associated with MORA and C.A. At MORA's residence, law

enforcement found dozens of items that appeared to be stolen from Camp Mabry, to include pelican

cases containing aiming lights, a pallet of night vision goggles, and tripods.
          Case 1:19-mj-00604-SH Document 1 Filed 09/25/19 Page 8 of 8



       On September 24, 2019, MORA was interviewed by me and an agent with Homeland

Security Investigations. MORA admitted that since 2016 he (MORA) intentionally stole garbage

bags full of items without permission from Camp Mabry. MORA admitted that he sold the items

he stole from Camp Mabry via eBay, which included sales outside of Texas, and that he sold

additional items offline. MORA further admitted that he made approximately $100,000 to

$150,000 in profit from the sales.



                                                  Respectfully submitted,




                                                  Special Agent
                                                  Defense Criminal Investigative Service




       Subscribed and sworn to before me on   5t4DIILfI.r'                       2019.




                                          HONORABLE SUSAN HIGHTOWER
                                          UNITED STATES MAGISTRATE JUDGE
                                          WESTERN DISTRICT OF TEXAS




                                              7
